BLOODWORTH, Justice
(concurring specially.)
I would grant the motion to dismiss Suitts’ appeal because he is not a member of the Alabama Bar and therefore lacks “standing” to prosecute this appeal. A private individual does, of course, have the right to represent himself when he is a party. Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). He does not have the right to represent others — as Suitts’ attempts to do in appealing the dismissal of his quo warranto action. Moreover, I doubt that Suitts has “standing” because of a lack of proper legal “interest” in the subject matter of the suit.
EMBRY, J., concurs.